Citation Nr: 1810918	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-34 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right ankle disability.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right hip disability.

3. Entitlement to service connection for right ankle disability.

4. Entitlement to service connection, to include on a secondary basis, for right hip disability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain Social Security Administration (SSA) records.  The Board notes that SSA records have been obtained an associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for right ankle and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for right ankle and right hip disability was denied in an unappealed June 2005 rating decision.

2. Evidence submitted since the June 2005 rating decision includes information that was not previously considered by the VA and that establishes a fact necessary to substantiate the claims for service connection for right ankle and right hip disability, and therefore creates a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2005 rating decision that denied entitlement to service connection for right ankle and right hip disability is final.  38 U.S.C § 7105(c) (2012); 38 C.F.R §§ 20.302(a), 20.1103 (2017).

2. New and material evidence has been received since the June 2005 rating decision and the requirements to reopen the claims of entitlement to service connection for right ankle and right hip disability have been met.  38 U.S.C §§ 5108 (2012); 38 C.F.R § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the disposition of the claim to reopen, further discussion of VA's compliance with those duties is unnecessary at this time.

New and Material Evidence

The Veteran's claim for service connection for right ankle and right hip disability was originally denied in a June 2005 rating decision.  With regard to a right ankle disability, the denial was based on a finding that no right ankle condition was shown by X-ray evidence.  With regard to the service connection claim for right hip disability, the denial was based on a finding of no in-service complaints or treatment pertaining to the right hip; thus direct service connection was not warranted.  The Veteran submitted a timely notice of disagreement (NOD) in July 2005.  Thereafter, the RO issued a statement of the case in February 2006.  The record shows that the Veteran did not perfect a timely substantive appeal and the June 2005 rating decision became final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C § 7105(b)(2)(c) (2012); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2017). 

The Veteran submitted new service connection claims for right ankle and right hip disability in January 2011.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C § 5108 (2012); 38 C.F.R § 3.156(a) (2017); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2017). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

Since the June 2005 rating decision, evidence added to the claims file includes a March 2007 VA medical record showing the Veteran reported chronic right ankle pain described as cramping and dull, as well as popping.  The Veteran reported that weather and walking or standing for long periods aggravated his symptoms.  A March 2011 VA medical record shows the Veteran reported right hip pain.  The Veteran also reported a history of falling.

A May 2011 private medical record noted pain at the right hip since 1982 which had gradually worsened.  In addition, the physician noted a sprained right hip area in 1982 and a right ankle injury of the same date.  Intermittent right ankle pain was reported.  

VA medical records show the Veteran also reported right ankle and hip pain in July 2011.  A March 2012 VA annual physical report noted the Veteran was currently having right ankle and hip pain.

Lastly, in a March 2014 letter, the representative asserted that the current right hip disability was either caused or aggravated by the right ankle disability; thereby raising a new theory of entitlement to service connection.

The Board notes that lay persons are competent to report objective signs of illness.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

Regarding the claim for right ankle disability, as noted above the Veteran's initial service connection claim was denied based upon a finding of no current right ankle condition.  Here, the Board finds that the medical evidence of record, including private and VA treatment records, show repeated complaints of right ankle pain.  In addition, the medical evidence includes symptoms of right ankle popping.  Further, a May 2011 private medical record noted an in-service right ankle injury and current right ankle symptoms.  The Board finds that such evidence constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a); specifically, the new evidence shows the Veteran has been treated for a current right ankle condition. 

Regarding the claim for right hip disability, that claim was denied based on a finding of no treatment or complaints of a right hip disability in the service treatment records (STRs).  However, in a March 2014 letter, the representative asserted service connection on a secondary basis related to the claimed right ankle disability.  Accordingly, the Board finds that such evidence constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  

Given that the above evidence addresses facts necessary to substantiate the appellant's claims of entitlement to service connection for right ankle and right hip disability, the Board finds that the low threshold for reopening the claims has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claims of entitlement to service connection for right ankle and right hip disabilities are reopened.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for right ankle disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for right hip disability is reopened.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The STRs show that in April 1980 the Veteran complained of right ankle pain which he reported being present the past two days.  The clinician noted a possible stress fracture and the Veteran was treated with a gel cast and crutches for three weeks.  A subsequent X-ray study revealed no fracture and the Veteran was diagnosed with a mild right ankle sprain.  In May 1980, the Veteran complained of right ankle pain but also requested to get off of a medical profile so he could return to full duty.  The Veteran also complained of right ankle pain in September 1981.  A March 1983 separation examination noted normal lower extremities.  The Veteran reported that he did not know whether he had swollen or painful joints or foot trouble.  In addition, he reported occasional foot cramps and an ankle stress fracture and joints that were sometimes stiff.

The Veteran was provided a VA examination in May 2005.  Current symptoms reported included a constant dull ache.  The Veteran reported a post-service injury in which he twisted his right ankle due to stepping on a little stone.  With regard to the right hip, the Veteran reported that he thought he sustained an injury in service around 1981 or 1982, and that his right hip continued to hurt.  Current symptoms included a constant dull pain.  An examination of the right hip and ankle revealed no deformity, tenderness or instability.  An X-ray study of the right ankle was normal.  An X-ray study of the right hip revealed probable mild cartilaginous degeneration of the right hip joint.  The Veteran was diagnosed with a service related right ankle sprain and a right hip sprain.  The examiner opined that both conditions were related to service.  No rationale was provided.  

The Board finds the May 2005 VA examination report inadequate to adjudicate the issues on appeal.  Initially, the Board notes that a review of the STRs reveals no in-service complaints or treatment for a right hip disability.  Additionally, a review of the VA examination report shows no assertion of a continuity of right ankle symptoms since service; a 22 year gap in time.  While the examiner provided a positive nexus opinion, he did not provide any supporting rationale.  Given the absence of STRs noting a right hip disability during service or medical or lay evidence showing a continuity of right ankle symptoms since service, the Board finds that the lack of an associated rationale does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Accordingly, the Board finds that a new VA examination is required to determine the nature and etiology of any right ankle and/or hip disability.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed right ankle and/or right hip disability.  The examiner should review the entire claims file, including this Remand.  All indicated studies should be completed.  

The examiner should answer the following:

(a) Does the Veteran have a diagnosed right ankle and/or right hip disability?

(b) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed right ankle and/or right hip disability is etiologically related to the Veteran's active service?  

(c) If the Veteran has both a diagnosed right ankle and right hip disability, is it at least as likely as not (50 percent or greater probability) that the diagnosed right hip disability was caused or aggravated by the diagnosed right ankle disability?

The examiner must provide a comprehensive rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claims remaining on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


